Mr. Justice Waterman delivered the opinion of the court. It is not claimed that appellant had anything to do with the operation of the engine, the escaping steam from which frightened appellee’s horse. What is claimed is, that the crossing gates not being lowered, appellee had no warning that the locomotive was coming, and thus went where her horse was frightened. Appellee did not go upon the crossing; she saw a freight train passing and stopped; this freight train was about half way over when she came to the crossing, and there she remained from five to ten minutes before the locomotive went by. Appellee does not testify, and there is no evidence, that she would not have gone and remained where she did had the gates been down. Gates are lowered to prevent driving upon the track; they do not obstruct the view nor shut out noise. The obligation in this case to lower gates so as to prevent people going upon the tracks rested upon usage; bad appellee driven upon the tracks, and in consequence been injured, the failure to lower the gates might be said to have led to her injury. Being, as she was, outside of the railroad track and grounds, her injury by the action of the Transit ' Company, not a party to this suit, was not a result of the failure of the defendant to lower the crossing gates; this failure was neither the proximate nor any cause of the frightening of her horse by the escape of steam from a locomotive over which it had no control. She was warned by the plain view of the passing freight train not to go upon the tracks, and she did not. A traveler on the highway seeing a train passing, or about to pass in front of him, has all the warning gates can give. Theobald v. Railroad, 75 C., C. & St. L. Ry. Co. v. Agnes G. Piper. App. 208; Bjork v. Railroad, 85 Id. 269; Bailroad v. Sutherland, 88 Id. 295. There is no evidence tending to show that lowered gates would have induced her to take or refrain from any other action. The judgment of the Circuit Court is reversed without remanding, and with a finding of facts.